MEMO ENDORSED
              Case 1:19-cv-04313-KPF Document 30 Filed 07/29/19 Page 1 of 3




                             11 Park Place, Suite 914, New York, New York 10007
                           www.bcmlaw.com Tel. (212) 321-0087 Fax (917) 722-0930

                                                                                                 Andrew M. J. Bernstein
                                                                                                       Lance A. Clarke
                                                                                                   Joshua S. Moskovitz
                                                                  July 24, 2019
  BY ECF

  Hon. Andrew L. Carter, Jr.
  United States District Court
  40 Foley Square, Room 435
  New York, New York 10007

  Hon. Katherine Polk Failla
  United States District Court
  40 Foley Square, Room 2103
  New York, New York 10007

                    Re:      Grant v. City of New York, et al., 19 CV 4334 (ALC) (SN)
                             Capul, et al. v. City of New York, et al., 19 CV 4313 (KPF) (KNF)

  Your Honors,

          We write as Plaintiff’s counsel to respond to defendants’ motion to consolidate the Grant
  matter with the Capul matter pending before Judge Failla.1 Consolidating these matters would be
  problematic for the reasons articulated in the Capul plaintiffs’ letter. Although we do not
  necessarily agree with the Capul plaintiffs’ characterization of the allegations in the Grant matter,
  we join their arguments against consolidation and add the following reasons not to consolidate
  these actions.

          The party moving for consolidation bears the burden of demonstrating the commonality of
  factual and legal issues in the actions sought to be consolidated. Webb v. Goord, 197 F.R.D. 98,
  100 (S.D.N.Y. 2000) (citing In re Repetitive Stress Injury Litig., 11 F.3d 368, 373 (2d Cir. 1993))
  (denying motion to consolidate). While “[t]he trial court has broad discretion to determine whether
  consolidation is appropriate,” that “discretion . . . is not unfettered.” Malcolm v. Nat’l Gypsum
  Co., 995 F.2d 346, 350 (2d Cir. 1993) (internal quotation marks omitted) (reversing district court’s
  consolidation order). “Considerations of convenience and economy must yield to a paramount
  concern for a fair and impartial trial.’” Id. “The benefits of efficiency can never be purchased at
  the cost of fairness.” Id.

         Defendants have not met their burden to show that it would be fair or promote efficiency
  to consolidate these actions for all purposes. The Capul plaintiffs aptly explain the legal and

           1
             Defendants filed their July 12, 2019 letter motion for consolidation in the Capul matter but not in the Grant
  case. Nonetheless, Defendants provided a copy of that letter to Judge Carter and to Mr. Grant’s attorneys; and Judge
  Carter granted our request to respond to that letter by today (Grant docket entry number 21). As used herein, “Defs.’
  Ltr. Mot.” refers to the defendants’ July 12, 2019 letter filed in Capul.
          Case 1:19-cv-04313-KPF Document 30 Filed 07/29/19 Page 2 of 3

                                                                            Hon. Andrew L. Carter, Jr.
                                                                            Hon. Katherine Polk Failla
                                                                                               Page 2

factual differences between these cases such that consolidation for all purposes would be
inefficient and unfair.

       Another reason militating against consolidation is that Judge Failla worked with
Mr. Korenbaum’s wife at the United States Attorneys’ Office before she took the bench. The two
have a continuing friendship. While there is no reason to believe that Judge Failla would need to
recuse herself from presiding over the Grant case, declining consolidation will avoid any question
about this personal association between the Court and plaintiff’s counsel.

         For these reasons and the reasons articulated in the Capul plaintiffs’ letter, the Court should
not consolidate these cases. However, if the cases are consolidated for pre-trial matters, we believe
they should be consolidated under the Grant docket. The practice of consolidating later-filed cases
under a related and earlier-filed docket assumes that the first-filed case has been further developed
in the litigation than the later-filed case. It also assumes that the parties and the judges in the first-
filed case have devoted substantial time and resources to the case. Neither is correct here. The
Capul case was filed first by only a matter of hours, and the defendants have not yet joined issue
(their time to answer has been extended until August 9, 2019). Conversely, the defendants in
Grant have filed a pre-motion letter in anticipation of their motion to dismiss and plaintiff is
prepared to file a response this week. And consolidating the actions before Judge Carter will
obviate any concerns about Judge Failla’s friendship with Mr. Korenbaum’s wife. Therefore, if
consolidation is deemed appropriate, it should occur under the Grant docket.

        We appreciate the Court’s attention to this matter.

                                                         Respectfully,



                                                         Joshua S. Moskovitz
                                                         BERNSTEIN CLARKE & MOSKOVITZ PLLC

                                                         Scott A. Korenbaum
                                                         SCOTT A. KORENBAUM

cc:     Defendants’ Counsel (by ECF)
        Counsel in the Capul matter (by ECF)
          Case 1:19-cv-04313-KPF Document 30 Filed 07/29/19 Page 3 of 3


The Court is in receipt of Defendants' letter motion to consolidate the
above captioned cases (Dkt. #21), and Plaintiffs' responses in opposition
thereto (Dkt. #28, 29). Because the cases are not related pursuant to
Rule 13, Defendants' motion is hereby DENIED. The Clerk of Court is
directed to terminate the motion at Docket Entry 21 in 19 Civ. 4313.



                                        SO ORDERED.
Dated: July 29, 2019
       New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
